DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 5/20/2022 are entered and fully considered. The amendment incorporates the limitations from claim 6 into independent form.
Response to Arguments
	Applicant argues the prior art does not teach pulverizing the graphitized product to form the particles (graphite secondary particles) of aggregated/bonded graphite particles with principal surfaces not parallel to each other. Specifically, applicant points out that the diameter of the particles charged into the pulverization mixer and the diameter of particles produced from pulverization are similar. Accordingly, applicant concludes that aggregation does not occur because the size of the particles does not increase. The examiner is not persuaded because the charged graphite particles are not provided into the mixer as applicant suggests. The graphite particles are actually provided with graphitizable binder and aggregate before graphitization [0036]-[0037]. After graphitization, the product is then ground. Therefore, the graphite particle sizes described in Table 1 are not the graphite particles charged into the grinder. Instead they are referring to the graphite particles that are provided in the composition that is graphitized. The examiner further notes that applicant’s disclosure uses graphite particles that are the same size as the final electrode active material particles, spec. pages 9-10.
	Applicant also argues that DOHZONO teaches aggregation as an undesirable consequence of carbonizing. However, the reference goes on to say that the problem is solved by grinding. Accordingly, the aggregated particles are ground down to a smaller size aggregates.
	Applicant argues the double patenting rejection is in appropriate because the claims 7 and 8 are not identical in claim scope. Applicant argues that claim 7 is a single step while claim 8 is two steps. The examiner is not persuaded that the claims when taken as a whole are distinguished from each other. The syntax involved in parsing method steps does not change the content of the method. Applicant is invited to point out what steps are different between the method of making the negative electrode in claim 7 and claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 1 requires that the principal surfaces of the graphite particles are not parallel to each other while depending claims 11 and 14 require that they are parallel to each other. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over DOHZONO et al. (US 2010/0090173) in view of SUDOH et al. (US 2009/0242849).
Regarding claims 1 and 3,
	DOHZONO teaches a method of making negative electrode active material for a lithium-ion secondary battery abstract. The method includes mixing graphite particles with pitch (graphitizable aggregate) and a fusible organic substance that is decomposable to a carbon content of 3% (graphitizable binder) [0012]. The mixture is in a melted (softened) state [0029]. The method further includes extruding or thermocompressing the mixture before carbonizing/firing, graphitizing and grinding [0012] and [0032]. The thermocompression indicates that heat is used during the extruding/compressing step following the molten (heated) mixing which indicates the mixture is in a melted/softened state during the extruding.
	DOHZONO teaches using the recovered grinded product to make an electrode that is a cathode [0046]. The reference does not expressly teach using the grinded graphitized carbon to make an anode. However, SUDOH teaches that when making lithium-ion secondary batteries the graphite material is commonly used as anode material [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the graphite particles of DOHZONO as an anode material because it is a well-known and generally used as an anode material. 
	DOHZONO teaches using a vibrating ball mill, jet grinder, roller mill or impact grinder [0031]. Applicant’s specification similarly teaches using a jet mill, a vibration mill or the like [0029]. The same grinding/milling of a graphitized composition is expected to produce the same non-parallel orientation of graphite particles. The graphitized and grinded product in DOHZONO is further expected to be non-parallel because it teaches that planar orientation is not desirable [0005].
Regarding claims 2 and 12,
	DOHZONO teaches the mixture is heated to 100-250°C for melting (softened state) and mixing [0029]. The reference does not teach the temperature at which the thermocompressed/extruded. However, the heated extrusion/compression step occurs after the heated mixing/kneading step at 100-250°C. Accordingly it is reasonable to expect the temperature of the extrusion/compression to be at or around the temperature of the provided mixture. Accordingly, the temperature of the mixture during extrusion would fall within the range of greater than 80°C or alternatively overlap the claimed range and be prima facie obvious, MPEP 2144.05.I. In addition, the examiner notes that generally changes in temperature do not support patentability unless they are critical to the invention MPEP 2144.05.II.
Regarding claims 4 and 5,
	DOHZONO teaches the fusible organic substance can include stearic acid [0028] which is a fatty acid according to applicant’s specification [0017]. The fusible organic substance can be a combination of materials such as synthetic wax (graphitizable binder) and stearic acid (fluidity-imparting agent).
Regarding claim 7 and 8,
	The graphite material in DOHZONO is used as a negative electrode material for a lithium-ion secondary battery and further teaches making the negative electrode [0046].
Regarding claims 9 and 10,
	DOHZONO teaches graphite particles with a diameter of 10-25µm [0015] but are referred to as flake-like [0004]. The reference further teaches the diameter of the graphite particles controls the filling density of the electrode [0015]. The reference does not expressly teach the aspect ratio of the graphite particles. However, by changing and optimizing the diameter of the particles the aspect ratio of the particles is also changed. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the diameter (and therefore aspect ratio) of the particles in DOHZONO as the optimization of a result effective variable, MPEP 2144.05.II. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DOHZONO et al. (US 2010/0090173) in view of SUDOH et al. (US 2009/0242849) further in view of YOKOI et al. (US 2013/0337324).
Regarding claim 13,
	Modified DOHZONO teaches fabrication of graphite for an anode but do not teach mixing the grinded graphite material with a different negative electrode active material. However, YOKOI teaches that when making an anode a mixture of graphite material and silicon can be used as negative electrode active material with excellent cycling characteristics abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the at to mix the graphite product of DOHZONO with another anode active material as a combination of known prior art equivalents MPEP 2144.06.I. In addition, YOKOI teaches there is a benefit for mixing graphite material with silicon which shows good cycle characteristics.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712